Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with STATS Chip PAC OTTAWA, Canada – September 9, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Collabo Innovations Inc., has entered into a patent license agreement with STATS Chip PAC Ltd for technology related to semiconductor packaging. This technology is used in a variety of electronic devices, such as televisions, computers, and printers. WiLAN acquired the patents from Panasonic in 2013. STATS Chip PAC is a leading service provider of semiconductor packaging design, assembly, and test and distribution solutions in diverse end market applications including communications, digital consumer and computing. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
